Exhibit 16(23)(i) - Consent of Ernst and Young LLP, Independent Registered PublicAccounting Firm We consent to the reference to our firm under the caption "Experts" in Post-EffectiveAmendment No. 7 to the Registration Statement (Form S-3, No. 333-133154) and relatedProspectus of Voya Insurance and Annuity Company and to the incorporationby reference therein of our reports dated March 27, 2015, with respect to the financialstatements and schedules of Voya Insurance and Annuity Company included in its Annual Report (Form 10-K) for the year ended December 31, 2014, filed with theSecurities and Exchange Commission. /s/ Ernst & Young LLP Atlanta, Georgia
